Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/10/2022 has been entered.  
Claims 1 and 8-20 are pending.  
Claims 2-7 are cancelled.  
Claim 9-10 are objected to.  
Claims 1, 8 and 11-20 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Pub. No.: US 20100215027 A1) in view of Chu et al. (Patent No.: US 10742285 B1) and Roy et al. (Pub No.: US 20170064583 A1), hereafter respectively referred to as Liu, Chu, and Roy.  
In regard to Claim 1, Liu teaches A communication method for a wireless terminal apparatus (station 32, Para. 61, FIGS. 1C, 5A), the communication method comprising: transmitting a Probe request frame (the station 32 can transmit a frame to the station 34 including the IE 200 with the L-TX field 210 set to N>0, Para. 61, FIGS. 1C, 5A) using a quasi-omni antenna pattern (a pair of multi-antenna devices (e.g., devices 32 and 34).  An omni or quasi-omni transmit pattern mode omniTX.  Para. 42, FIGS. 1C, 5A).  
Liu teaches, in response to receiving a Probe response frame from a wireless base station apparatus that receives the Probe request frame (In response, the station 34 can transmit a frame to the station 32 that similarly includes the IE 200, and in which the L-TX-ACK field 214 is set to 0, Para. 61, FIGS. 1C, 5A) before performing beam-forming training with the wireless terminal apparatus (Each of the first training session and the second training session is associated with beam refinement, Para. 8, FIGS. 1C, 5A) [The examiner notes that IE 200 is exchanged before a beam refinement procedure of Liu], skipping the beam-forming training with the wireless base station apparatus (The station 32 can accordingly skip the transmit beam refinement procedure, Para. 61, FIGS. 1C, 5A).  
Liu fails to teach, wherein the Probe request frame is a frame transmitted to discover a communication partner apparatus and includes a Receiver Address (RA) field that is set to a broadcast address; transmitting an ACK frame to the wireless base station apparatus.  
Chu teaches, wherein the Probe request frame is a frame transmitted to discover a communication partner apparatus (an uplink beamforming training NDP announcement control frame, Col. 9, lines 18-24, FIGS. 2-3) [the examiner notes that the NDP announcement in FIG. 2 is broadcasted to determine the stations with which to perform beamforming training with] and includes a Receiver Address (RA) field that is set to a broadcast address (the first address field (RA field) 306 includes a broadcast MAC address to indicate that the control frame 300 is a broadcast control frame, Col. 9, lines 44-48, FIGS. 2-3).  
Chu teaches transmitting an ACK frame to the wireless base station apparatus (Upon successful receiving their respective beamforming feedback data units 206 from the AP, the client stations STA1, STA2, STA3, STA4 transmit respective acknowledgement data units 210 to the AP, Col. 8, lines 5-8, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu with the teachings of Liu since Chu provides a technique for addressing in broadcast massages, which can be introduced into the system of Liu to permit a multi-antenna device to utilize broadcast addressing in signals to ensure sufficient information is conveyed for proper training of beams.  
Liu fails to teach, in response to not receiving the Probe response frame within a time period for receiving the Probe response frame, performing the beam-forming training with the wireless base station apparatus, and fails to explicitly teach a wireless base station apparatus.  
Roy teaches, in response to not receiving the Probe response frame within a time period for receiving the Probe response frame (The Mesh Layer may send Mesh-BF-Training.request to the SME, Para. 177, FIG. 8.  If BF training may not be completed within BFTrainingTimeout period, then MAC may respond with MLME-BF-TRAINING.confirm with ResultCode=TIMEOUT, Para. 179, FIG. 8), performing the beam-forming training with the wireless base station apparatus (BF Training re-attempts may be initiated by the Mesh Layer, Para. 179, FIG. 8).  
Roy teaches a wireless base station apparatus (Nodes A, . . . , E may be non-GW mmH nodes, Para. 124, FIGS. 3, 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roy with the teachings of Liu in view of Chu since Roy provides a technique for beamforming training messaging, which can be introduced into the system of Liu in view of Chu to permit communicating devices to control and negotiate when to perform beamforming training and to determine if beamforming training is necessary.  


In regard to Claim 14, Liu teaches A wireless terminal apparatus (station 32, Para. 61, FIGS. 1C, 5A), comprising: a transmitter, which, in operation, transmits a Probe request frame (the station 32 can transmit a frame to the station 34 including the IE 200 with the L-TX field 210 set to N>0, Para. 61, FIGS. 1C, 5A) using a quasi-omni antenna pattern (a pair of multi-antenna devices (e.g., devices 32 and 34).  An omni or quasi-omni transmit pattern mode omniTX.  Para. 42, FIGS. 1C, 5A).  
Liu teaches a receiver, which, in operation, receives a Probe response frame transmitted from a wireless base station apparatus that receives the Probe request frame (In response, the station 34 can transmit a frame to the station 32 that similarly includes the IE 200, and in which the L-TX-ACK field 214 is set to 0, Para. 61, FIGS. 1C, 5A) before performing beam-forming training with the wireless terminal apparatus (Each of the first training session and the second training session is associated with beam refinement, Para. 8, FIGS. 1C, 5A).    [The examiner notes that IE 200 is exchanged before a beam refinement procedure of Liu].  
Liu teaches, control circuitry, which, in response to the receiver receiving the Probe response frame from the wireless base station apparatus (In response, the station 34 can transmit a frame to the station 32 that similarly includes the IE 200, and in which the L-TX-ACK field 214 is set to 0, Para. 61, FIGS. 1C, 5A), skips the beam-forming training with the wireless base station apparatus (The station 32 can accordingly skip the transmit beam refinement procedure, Para. 61, FIGS. 1C, 5A).  
Liu fails to teach, wherein the Probe request frame is a frame transmitted to discover a communication partner apparatus and includes a Receiver Address (RA) field that is set to a broadcast address; control circuitry instructs the transmitter to transmit an ACK frame to the wireless base station apparatus.  
Chu teaches, wherein the Probe request frame is a frame transmitted to discover a communication partner apparatus (an uplink beamforming training NDP announcement control frame, Col. 9, lines 18-24, FIGS. 2-3) [the examiner notes that the NDP announcement in FIG. 2 is broadcasted to determine the stations with which to perform beamforming training with] and includes a Receiver Address (RA) field that is set to a broadcast address (the first address field (RA field) 306 includes a broadcast MAC address to indicate that the control frame 300 is a broadcast control frame, Col. 9, lines 44-48, FIGS. 2-3).  
Chu teaches control circuitry instructs the transmitter to transmit an ACK frame to the wireless base station apparatus (Upon successful receiving their respective beamforming feedback data units 206 from the AP, the client stations STA1, STA2, STA3, STA4 transmit respective acknowledgement data units 210 to the AP, Col. 8, lines 5-8, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu with the teachings of Liu since Chu provides a technique for addressing in broadcast massages, which can be introduced into the system of Liu to permit a multi-antenna device to utilize broadcast addressing in signals to ensure sufficient information is conveyed for proper training of beams.  
Liu fails to teach, in response to the receiver not receiving the Probe response frame within a time period for receiving the Probe response frame, performs the beam-forming training with the wireless base station apparatus, and fails to explicitly teach a wireless base station apparatus.  
Roy teaches, in response to the receiver not receiving the Probe response frame within a time period for receiving the Probe response frame (The Mesh Layer may send Mesh-BF-Training.request to the SME, Para. 177, FIG. 8.  If BF training may not be completed within BFTrainingTimeout period, then MAC may respond with MLME-BF-TRAINING.confirm with ResultCode=TIMEOUT, Para. 179, FIG. 8), performs the beam-forming training with the wireless base station apparatus (BF Training re-attempts may be initiated by the Mesh Layer, Para. 179, FIG. 8).  
Roy teaches a wireless base station apparatus (Nodes A, . . . , E may be non-GW mmH nodes, Para. 124, FIGS. 3, 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roy with the teachings of Liu in view of Chu since Roy provides a technique for beamforming training messaging, which can be introduced into the system of Liu in view of Chu to permit communicating devices to control and negotiate when to perform beamforming training and to determine if beamforming training is necessary.  


Claims 8, 12-13, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chu, Roy, and further in view of Son et al. (Pub. No.: US 20160255660 A1), hereafter referred to as Son.  
	In regard to Claim 8, as presented in the rejection of Claim 1, Liu in view of Chu and Roy teaches a Probe request frame.  
Liu fails to teach, wherein the Probe request frame includes a field that is set to a first value indicating that the Probe request frame is transmitted using the quasi-omni antenna pattern.  
	Son teaches, wherein the Probe request frame includes a field that is set to a first value indicating that the Probe request frame is transmitted using the quasi-omni antenna pattern (DMG antenna ID indicates a predetermined identifier of an antenna that transmits the corresponding sector sweep signal, and may be an identifier indicative of a quasi-omni section, Para. 132).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Son with the teachings of Liu in view of Chu and Roy since Son provides a technique for sending sector information, which can be introduced into the system of Liu in view of Chu and Roy to ensure proper quasi-omni antenna pattern and beamforming information is conveyed for optimal reception of data transmissions.  

In regard to Claim 12, as presented in the rejection of Claim 1, Liu in view of Chu and Roy teaches a communication method.  
Liu fails to teach transmitting another Probe request frame using a directional antenna pattern to another wireless base station apparatus with which the beam-forming training has been performed.  
	Son teaches transmitting another Probe request frame using a directional antenna pattern to another wireless base station apparatus with which the beam-forming training has been performed (The A-BFT interval refers to an interval in which non-AP STAs perform beamforming training with a PCP/AP, Para. 69.  An AP may receive information on a network or conduct communication with a PCP/AP during the beacon interval, Para. 67, FIG. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Son with the teachings of Liu in view of Chu and Roy since Son provides a technique for sending sector information, which can be introduced into the system of Liu in view of Chu and Roy to ensure proper quasi-omni antenna pattern and beamforming information is conveyed for optimal reception of data transmissions.  

In regard to Claim 13, as presented in the rejection of Claim 1, Liu in view of Chu and Roy teaches a communication method.  
Liu fails to teach the another Probe request frame includes a field that is set to a second value indicating that the another Probe request frame is not transmitted using the quasi-omni antenna pattern.  
	Son teaches the another Probe request frame includes a field that is set to a second value indicating that the another Probe request frame is not transmitted using the quasi-omni antenna pattern (sector ID included in a beamforming signal in a sector sweep process may be determined by a combination of the sector ID and the DMG antenna ID in a broad sense, Para. 132).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Son with the teachings of Liu in view of Chu and Roy since Son provides a technique for sending sector information, which can be introduced into the system of Liu in view of Chu and Roy to ensure proper quasi-omni antenna pattern and beamforming information is conveyed for optimal reception of data transmissions.  

In regard to Claim 15, as presented in the rejection of Claim 14, Liu in view of Chu and Roy teaches a Probe request frame.  
Liu fails to teach, wherein the Probe request frame includes a field that is set to a first value indicating that the Probe request frame is transmitted using the quasi-omni antenna pattern.  
	Son teaches, wherein the Probe request frame includes a field that is set to a first value indicating that the Probe request frame is transmitted using the quasi-omni antenna pattern (DMG antenna ID indicates a predetermined identifier of an antenna that transmits the corresponding sector sweep signal, and may be an identifier indicative of a quasi-omni section, Para. 132).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Son with the teachings of Liu in view of Chu and Roy since Son provides a technique for sending sector information, which can be introduced into the system of Liu in view of Chu and Roy to ensure proper quasi-omni antenna pattern and beamforming information is conveyed for optimal reception of data transmissions.  

In regard to Claim 19, as presented in the rejection of Claim 14, Liu in view of Chu and Roy teaches a wireless terminal apparatus.  
Liu fails to teach the transmitter, in operation, transmits another Probe request frame using a directional antenna pattern to another wireless base station apparatus with which beam-forming training has been performed.  
	Son teaches the transmitter, in operation, transmits another Probe request frame using a directional antenna pattern to another wireless base station apparatus with which beam-forming training has been performed (The A-BFT interval refers to an interval in which non-AP STAs perform beamforming training with a PCP/AP, Para. 69.  An AP may receive information on a network or conduct communication with a PCP/AP during the beacon interval, Para. 67, FIG. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Son with the teachings of Liu in view of Chu and Roy since Son provides a technique for sending sector information, which can be introduced into the system of Liu in view of Chu and Roy to ensure proper quasi-omni antenna pattern and beamforming information is conveyed for optimal reception of data transmissions.  

In regard to Claim 20, as presented in the rejection of Claim 14, Liu in view of Chu and Roy teaches a wireless terminal apparatus.  
Liu fails to teach the another Probe request frame includes a field that is set to a second value indicating that the another Probe request frame is not transmitted using the quasi-omni antenna pattern.  
	Son teaches the another Probe request frame includes a field that is set to a second value indicating that the another Probe request frame is not transmitted using the quasi-omni antenna pattern (sector ID included in a beamforming signal in a sector sweep process may be determined by a combination of the sector ID and the DMG antenna ID in a broad sense, Para. 132).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Son with the teachings of Liu in view of Chu and Roy since Son provides a technique for sending sector information, which can be introduced into the system of Liu in view of Chu and Roy to ensure proper quasi-omni antenna pattern and beamforming information is conveyed for optimal reception of data transmissions.  


Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chu, Roy, and further in view of Jain et al. (Pub. No.: US 20110255487 A1), hereafter referred to as Jain.  
	In regard to Claim 11, as presented in the rejection of Claim 1, Liu in view of Chu and Roy teaches a wireless base station apparatus.  
Liu fails to teach wherein the Probe response frame is transmitted from the wireless base station apparatus using a quasi-omni antenna pattern.  
	Jain teaches wherein the Probe response frame is transmitted from the wireless base station apparatus using a quasi-omni antenna pattern (An AP, for example as illustrated by AP 1E in FIG. 1 or as implemented as illustrated in FIG. 2, may cover the region of space of interest in a minimal set of, possibly overlapping, quasi-omni patterns, Para. 46).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jain with the teachings of Liu in view of Chu and Roy since Jain provides a technique for measuring quasi-omni energy level in relation to a threshold, which can be introduced into the system of Liu in view of Chu and Roy to ensure proper transmission are performed in relation to quasi-omni energy levels.  

In regard to Claim 18, as presented in the rejection of Claim 14, Liu in view of Chu and Roy teaches a wireless base station apparatus.  
Liu fails to teach wherein the Probe response frame is transmitted from the wireless base station apparatus using a quasi-omni antenna pattern.  
	Jain teaches wherein the Probe response frame is transmitted from the wireless base station apparatus using a quasi-omni antenna pattern (An AP, for example as illustrated by AP 1E in FIG. 1 or as implemented as illustrated in FIG. 2, may cover the region of space of interest in a minimal set of, possibly overlapping, quasi-omni patterns, Para. 46).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jain with the teachings of Liu in view of Chu and Roy since Jain provides a technique for measuring quasi-omni energy level in relation to a threshold, which can be introduced into the system of Liu in view of Chu and Roy to ensure proper transmission are performed in relation to quasi-omni energy levels.  


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chu, Roy, and further in view of Papay (Pub. No.: US 20160267781 A1), hereafter referred to as Papay.  
In regard to Claim 16, as presented in the rejection of Claim 14, Liu in view of Chu and Roy teaches a wireless terminal apparatus.  
Liu fails to teach, in response to the receiver receiving the Probe response frame, the control circuitry determines that the wireless base station apparatus is not nocessary located in proximity that allows for quasi-omni communication therewith; and in response to the receiver not receiving the Probe response frame within the time period, the control circuitry determines that the wireless base station apparatus is not located in proximity that allows for quasi-omni communication therewith.  
Papay teaches, in response to the receiver receiving the Probe response frame, the control circuitry determines that the wireless base station apparatus is not nocessary located in proximity that allows for quasi-omni communication therewith; and in response to the receiver not receiving the Probe response frame within the time period, the control circuitry determines that the wireless base station apparatus is not located in proximity that allows for quasi-omni communication therewith (The position of the trainable transceiver 300 in relationship to a fixed receiver or mobile receiver (e.g., a second trainable transceiver) may be utilized to choose between omni directional or beam forming/phased array operation. Radio systems in close proximity may utilize an omni directional antenna, where radio systems at a greater distance from each other may utilize directional antenna operation.  In the case of a fixed receiver, a single message packet may be transmitted repeatedly by the trainable transceiver 300.  Para. 71, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papay with the teachings of Liu in view of Chu and Roy since Papay provides a technique for choosing beamforming, which can be introduced into the system of Liu in view of Chu and Roy to determine whether beamforming processes should be conducted with respect to locations of wireless devices.  

In regard to Claim 17, as presented in the rejection of Claim 14, Liu in view of Chu and Roy teaches a Probe request frame.  
Liu fails to teach the transmitter, in operation, transmits the Probe request frame on a first channel and the beam-forming training is performed in a second channel.  
Papay teaches the transmitter, in operation, transmits the Probe request frame on a first channel and the beam-forming training is performed in a second channel (The first activation signal may include or use a first channel or group of channels associated with the first device.  The second activation signal may include or use a second channel or group of channels associated with the second device.  Para. 115, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papay with the teachings of Liu in view of Chu and Roy since Papay provides a technique for choosing beamforming, which can be introduced into the system of Liu in view of Chu and Roy to determine whether beamforming processes should be conducted with respect to locations of wireless devices.  


Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.  Page 10 of the Remarks presents the argument that Thus, Liu even in combination with Das and Roy and others, does not render claims 1 and 14, as amended, obvious.  This argument is not persuasive.  The limitations introduced by amendment of Claims 1 and 14, which are not taught by Liu and Roy, are taught by Chu et al. (Patent No.: US 10742285 B1).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
5-20-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477